358 F.2d 713
66-1 USTC  P 9363
Jacob A. DOLL and Esther Doll, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 15669.
United States Court of Appeals Third Circuit.
Submitted March 10, 1966.Decided April 12, 1966.

Arthur Markowitz, Robert H. Griffith, York, Pa., (Robert H. Griffith, York, Pa., on the brief), for petitioners.
Richard M. Roberts, Acting Asst. Atty. Gen., Lee A. Jackson, Chief, Appellate Section, David O. Walter, Howard M. Koff, Tax Division, Dept. of Justice, Washington, D.C., and Mitchell Rogin, Chief Counsel, Internal Revenue Service, Washington, D.C., for respondent.
Before SMITH and FREEDMAN, Circuit Judges, and MILLER, District Judge.
PER CURIAM.


1
This case is before the Court on a petition to review a decision of the Tax Court.  The question before us is whether the Tax Court erred in its determination that an assessment of a tax deficiency for the taxable year 1954 was not barred by the statute of limitations.  26 U.S.C.A. 6501(a).  We are of the opinion that the case is governed by Lucas v. Pilliod Lumber Co., 281 U.S. 245, 50 S. Ct. 297, 74 L. Ed. 829 (1930).  It was therein held that the statute of limitations did not bar the assessment of a tax deficiency where, as in the instant case, the return failed to meet the requirements of the statute.  The return filed by the petitioners in the case before us was not signed by either of them.


2
The judgment of the Tax Court will be affirmed on its opinion.